TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00435-CV


In re Texas Children's Hospital




ORIGINAL PROCEEDING FROM TRAVIS COUNTY


O R D E R

PER CURIAM
	Relator Texas Children's Hospital (TCH) has filed an emergency motion for temporary
relief and stay and a petition for writ of mandamus.  See Tex. R. App. P. 52.1, 52.8, 52.10.  In its
filings, TCH complains of the trial court's refusal to grant mandamus relief from an administrative
order requiring the production of certain medical records.  We grant TCH's emergency motion and
stay the underlying order pending our determination of the merits of the petition for mandamus
relief.  The Court requests that the real parties in interest respond to TCH's petition no later than
5:00 p.m. on July 13, 2012.  See Tex. R. App. P. 52.4.
		It is ordered July 3, 2012.

Before Justices Puryear, Pemberton and Henson